
	

113 HR 4544 IH: Stop Penalizing Taxpayers for Sports Owner Fouls Act of 2014
U.S. House of Representatives
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4544
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2014
			Mr. Cárdenas (for himself, Mr. Grijalva, Mrs. Napolitano, Mr. Rush, Mr. Vargas, Mr. Garcia, and Mr. Ruiz) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to disallow a deduction for any fine paid by an owner of
			 professional sports franchise.
	
	
		1.Short titleThis Act may be cited as the Stop Penalizing Taxpayers for Sports Owner Fouls Act of 2014.
		2.Denial of deduction for fines paid by owner of professional sports franchise
			(a)In generalSection 162 of the Internal Revenue Code of 1986 is amended by redesignating subsection (q) as
			 subsection (r) and by inserting after subsection (p) the following new
			 subsection:
				
					(q)Fines and penalties paid by owners of professional sports franchisesIn the case of an individual who owns (directly or indirectly) a professional sports franchise, no
			 deduction shall be allowed under subsection (a) for any fine or similar
			 penalty paid to the professional sports league or association of which the
			 franchise is a member..
			(b)Effective dateThe amendment made by this section shall apply to amounts paid or incurred after December 31, 2013.
			
